Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits : This application is a CON of 16/151,672 filed 10/04/2018 now PAT 10887219, 16/151,672 is a CON of 15/628,264 filed 06/20/2017 now PAT 10116551, and 15/628,264 is a CON of 14/625,346 filed 02/18/2015 now PAT 9755955.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 12 and 14 of parent U.S. Patent No. US 9, 755, 955 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of the instant application merely broadens the scope of the claims 1, 6, 12 and 14 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-8 of this instant application is therefore an obvious variant thereof.



Instant Application 17104010
US Patent No.:9755955
1. A method for transmitting a packet of a class of service from a device comprising a plurality of physical ports grouped together into at least one logical port, said method comprising: receiving the packet on one of said plurality of physical ports; storing said packet in a memory; adding a pointer to said packet in a pointer list along with a metadata code corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted; selecting a next pointer at a head of the pointer list corresponding to the packet, and transmitting the packet corresponding to the next pointer to 
2. The method of claim 1, wherein each metadata code is stored in a metadata lookup table.
8. The method of claim 1, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the list of at least one of the plurality of physical ports.
storing the packet in a memory; maintaining a metadata lookup table that associates each metadata identifier of a plurality of metadata identifiers with one or more physical ports of the at least two physical ports, the maintaining comprising: identifying a failed port of the at least two physical ports and a first metadata identifier associated with the failed port, and modifying the metadata lookup table to associate the first metadata identifier with a working port of the at least two physical ports; 

3. The method of claim 1, wherein each metadata code is updated when there is a change in assignment of the at least one of the plurality of physical ports.
12. The method of claim 1, wherein the metadata lookup table is updated responsive to a change in assignment of at least one of the at least two physical ports.
4. A system comprising: a plurality of logical ports and a plurality of physical ports, each of the plurality of logical ports combining at least two of the plurality of physical ports; a memory configured for storing a plurality of packets; a pointer to each packet stored in said memory in a one of a plurality of pointer lists along with an associated metadata code corresponding to a list of the plurality of physical ports on which the respective packet is to be transmitted; a scheduler for selecting a next pointer corresponding to a next packet at a head of the pointer list, said scheduler configured to identify the updated list of the plurality of physical ports associated with the metadata code of the next packet for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the metadata code.
5. The system of claim 4, wherein each metadata code is stored in a metadata lookup table.
7. The system of claim 4, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the corresponding list of the plurality of physical ports.
6. A system for transmitting a packet on a logical port comprising at least two physical ports, the system comprising: a memory storing a received packet of a class of service; a metadata lookup table that associates each metadata identifier of a plurality of metadata identifiers with one or more physical ports of the at least two physical ports, the metadata lookup table updated responsive to: identifying a failed port of the at least two physical ports and a first metadata identifier associated with the failed port, and modifying the metadata lookup table to associate the first metadata identifier with a working port of the at least two physical ports; a pointer to the received packet stored in the memory in a single pointer list for the class of service along with the first metadata identifier, wherein the single pointer list is associated with a head pointer and a safety pointer; a scheduler for copying the stored packet to at least one of the one or more physical ports associated with the first metadata identifier; and transmitting the copy of the stored packet to the working port.
6. The system of claim 4, wherein each metadata code is updated when there is a change in assignment of at least one of 



Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1-8 of the instant application merely broadens the scope of the claims 1, 6, 12 and 14 of US Patent No.:9755955.


Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4 and 6 of US Patent No.:10116551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is the same scope of the claims of US Patent No.:10116551, by modifying the well-known limitation as set forth below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Instant Application 17104010
US Patent No.:10116551
1. A method for transmitting a packet of a class of service from a device comprising a plurality of physical ports grouped together into at least one logical port, said method comprising: receiving the packet on one of said plurality of physical ports; storing said packet in a memory; adding a pointer to said packet in a pointer list along with a metadata code corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted; selecting a next pointer at a head of the pointer list corresponding to the packet, and transmitting the packet corresponding to the next pointer to the at least one of the plurality of-physical ports.
2. The method of claim 1, wherein each metadata code is stored in a metadata lookup table.

1. A method for transmitting a packet of a class of service from a device comprising several physical ports wherein two or more physical ports are coupled to at least one logical port said method comprising: maintaining a metadata lookup table that associates two or more identifiers with one or more physical ports coupled with the at least one logical port, said metadata lookup table identifying a working port one of said two or more physical ports used to transmit each packet; receiving the packet on one of said physical ports and processed to determine the class of service and on which at least one logical port to transmit the packet; storing said packet in a memory regardless of said class of service; adding a pointer to said packet in a pointer list associated to said class of service along with a port identifier selected from the metadata lookup table; selecting a next pointer at a head of the pointer list associated to the class of service, selection based on identifying the at least one of said two or more physical ports associated with the identifier based on a first associated metadata identifier and the metadata lookup table; transmitting a next packet corresponding to the next pointer to one or more of said physical ports based on the port identifier.
3. The method of claim 1, wherein each metadata code is updated when there is a change in assignment of the at least one of the plurality of physical ports.
3. The method of claim 1, wherein the metadata lookup table is updated responsive to a change in assignment of at least one of said physical ports.
4. A system comprising: a plurality of logical ports and a plurality of physical ports, each of the plurality of logical ports combining at least two of the plurality of physical ports; a memory configured for storing a plurality of packets; a pointer to each packet stored in said memory in a one of a plurality of pointer lists along with an associated metadata code corresponding to a list of the plurality of physical ports on which the respective packet is to be transmitted; a scheduler for selecting a next pointer corresponding to a next packet at a head of the pointer list, said scheduler configured to identify the updated list of the plurality of physical ports associated with the metadata code of the next packet for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the metadata code.
5. The system of claim 4, wherein each metadata code is stored in a metadata lookup table.

4. A system for transmitting a packet from a device with a plurality of physical ports comprising: a logical port combining at least two physical ports; a memory storing a plurality of packets regardless of class of service; a processor configured to determine the logical port and a class of service of said packet; a metadata lookup table that associates a metadata identifier with one or more physical ports, said metadata lookup table identifying a working port one of said physical ports used to transmit each packet; a pointer to each packet stored in said memory stored in a pointer list for each of said class of service along with an associated metadata identifier; a scheduler for selecting a next pointer at a head of the pointer list of a selected class of service, said scheduler configured to identify the at least one of said physical ports associated with the metadata identifier based on a first associated metadata identifier and the metadata lookup table; and a transmitter on each of said physical ports associated with the logical port for transmitting the packet corresponding to the next pointer in the memory on each physical port identified by the metadata identifier corresponding to the next pointer.
6. The system of claim 4, wherein each metadata code is updated when there is a change in assignment of at least one of plurality of physical ports on the corresponding list of the plurality of physical ports.
6. The system of claim 4, wherein the metadata lookup table is updated responsive to a change in assignment of at least one of said physical ports.


.

Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No.:10887219.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is the same scope of the claims of US Patent No.:10887219, by modifying the well-known limitation as set forth below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Instant Application 17104010
US Patent No.:10887219
1. A method for transmitting a packet of a class of service from a device comprising a plurality of physical ports grouped together into at least one logical port, said method comprising: receiving the packet on one of said plurality of physical ports; storing said packet in a memory; adding a pointer to said packet in a pointer list along with a metadata code corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted; selecting a next pointer at a head of the pointer list corresponding to the packet, and transmitting the packet corresponding to the next pointer to the at least one of the plurality of-physical ports.
1. A method for transmitting a packet of a class of service from a device comprising a plurality of physical ports grouped together into at least one logical port, said method comprising: receiving the packet on one of said plurality of physical ports, and processing said packet to determine the class of service and on which logical port to transmit the packet; storing said packet in a memory; adding a pointer to said packet in a pointer list associated to said class of service along with a metadata code corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted; updating the metadata code, when the at least one of the plurality of physical ports changes status, providing an updated metadata code indicating a change in the list of at least one of the plurality of physical ports on which the packet is to be transmitted; selecting a next pointer at a head of the pointer list corresponding to the packet, and transmitting the packet corresponding to the next pointer to the at least one of the plurality of physical ports based on the updated metadata code.

2. The method of claim 1, wherein each metadata code is stored in a metadata lookup table.
2. The method of claim 1, wherein each metadata code is stored in a metadata lookup table.
3. The method of claim 1, wherein each metadata code is updated when there is a change in assignment of the at least one of the plurality of physical ports.
3. The method of claim 1, wherein each metadata code is updated when there is a change in assignment of the at least one of the plurality of physical ports.
8. The method of claim 1, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the list of at least one of the plurality of physical ports.
4. The method of claim 1, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the list of at least one of the plurality of physical ports.
4. A system comprising: a plurality of logical ports and a plurality of physical ports, each of the plurality of logical ports combining at least two of the plurality of physical ports; a memory configured for storing a plurality of packets; a pointer to each packet stored in said memory in a one of a plurality of pointer lists along with an associated metadata code corresponding to a list of the plurality of physical ports on which the respective packet is to be transmitted; a scheduler for selecting a next pointer corresponding to a next packet at a head of the pointer list, said scheduler configured to identify the updated list of the plurality of physical ports associated with the metadata code of the next packet for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the metadata code.
5. A system comprising: a plurality of logical ports and a plurality of physical ports, each of the plurality of logical ports combining at least two of the plurality of physical ports; a memory configured for storing a plurality of packets; a pointer to each packet stored in said memory in one of a plurality of pointer lists, one pointer list for each class of service (CoS), along with an associated metadata code corresponding to a list of the plurality of physical ports on which the respective packet is to be transmitted; a processor configured to determine the CoS of each of the plurality of packets, and to update each metadata code to provide an updated metadata code corresponding to an updated list of the plurality of physical ports on which each respective packet is to be transmitted when one of the plurality of physical ports on the corresponding list of the plurality of physical ports changes status; a scheduler for selecting a next pointer corresponding to a next packet at a head of the pointer list of a selected CoS, said scheduler configured to identify the updated list of the plurality of physical ports associated with the updated metadata code of the next packet for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the updated metadata code.
5. The system of claim 4, wherein each metadata code is stored in a metadata lookup table.
6. The system of claim 5, wherein each a metadata code is stored in a metadata lookup table.
6. The system of claim 4, wherein each metadata code is updated when there is a change in assignment of at least one of 

7. The system of claim 4, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the corresponding list of the plurality of physical ports.
8. The system of claim 5, wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the corresponding list of the plurality of physical ports.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1-8 of the instant application merely broadens the scope of the claims 1-8 of US Patent No.:10887219.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arumilli et al (US Pub. No.:2012/0307641), and further in view of Frattura et al. (US Patent No.: 7,936,770).

As per claim 1, Arumilli disclose  A method for transmitting (see Fig.2, para. 0016, the input circuit 50 receives incoming packets to the switch) a packet of a class of service (see para. 0030, packet flows for a plurality of classes of service) from a device (see Fig.1, Fig.2, a switch 20) comprising a plurality of physical ports (see para. 0013, switch 20(1) has a plurality of ports, e.g., eight ports, 22(0)-22(7))  grouped together into at least one logical port (see para. 0014, a port link aggregation grouping of several physical Ethernet links to create one logical Ethernet link, an EtherChannel is created from between two and eight Ethernet ports), said method comprising: 
receiving the packet on one of said plurality of physical ports (see Fig. 2, 4-5, 6-7, para. 0037, 0045, at 110, the switch stores in memory, e.g., memory arrays 56, new packets that it receives and which are to be forwarded from the switch to other switches or devices in a network. At 115, the switch generates a plurality of queues (represented by a plurality of queue link lists), each of the plurality of queues being associated with a corresponding one of a plurality of output ports of the switch and from which packets are to be output to the network. As explained above in connection with FIGS. 4 and 5, the sub-queuing techniques are applicable when there is a single class of service queue or multiple classes of service queues, see also para, 0055); 
storing said packet in a memory (see Fig.2, memory 56, see para. 0056, the memory arrays 56 serve as a means for storing packets that are to be forwarded in the network by the switch); 
adding a pointer to said packet in a pointer list (see para. 0018, the link list memory 59 comprises memory locations (e.g., registers) allocated for at least one queue 70, the queue stores an identifier for each packet stored in memory 56 that is part of the regular queue in order) along with a table (see Fig.2,  the forwarding circuit 54 implements lookup tables / maintaining a table) corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted (see para. 0015, 0016, the hashing circuit 52 computes an 8-bit hash on the headers and in so doing determines the queue for the associated port {port identifier} to which the packet should be added in the link list memory 59, also the forwarding circuit 54 determines the actual destination port {port identifier} where the packet is to be delivered. See also para. 0018, Each of the sub-queues 72(0)-72(L-1) is associated with a corresponding one of a plurality of physical output ports, designated as Port 0 to Port L-1. These ports correspond to the ports 22(4)-22(7) / a pointer list associated with a port identifier, See also, Fig.4, para. 0037, At "2", the COS queue 70(0) is declared to be congested and new packets are no longer enqueued into COS queue 70(0) only. Instead, they are queued into the LB sub-queues 72(0)-72(7). Packets to other COS queues continue to be sent to their respective COS queues. An 8- to 3-bit hashing number and port map is used to select which of the sub-queues 72(0)-72(7) a packet is enqueued. The LB sub-queues are not de-queued yet. A plurality of COS sub-queues are effectively created on fly and, as explained above, the number of sub-queues created depends on the number of ports in the EtherChannel group under evaluation. In this example, there are 8 LB sub-queues because there are 8 physical ports in the EtherChannel group. The sub-queue number specifies to which output port the packet will eventually be forwarded,  see also para. 0016, in one example, the hashing circuit 52 computes an 8-bit hash on the headers and in so doing determines the queue for the associated port to which the packet should be added in the link list memory 59. See also Fig.8-10, para. 0055-0057); 
selecting a next pointer at a head of the pointer list corresponding to the packet (see Fig.2, para. 0035, the priority arbiter 80 then checks the software configuration parameters (which are tied to the classes of services served by the device) to determine which is the next COS queue to be serviced / selecting a next pointer at a head. A higher priority COS will be serviced more often than a lower priority COS and the packet pointer information for the packet at the head of the selected queue is sent, via the appropriate one of the adders 78(0)-78(7), to the read logic 62 that reads the packet from the packet memory 56 and sends it out via the output circuit 64. The queuing subsystem 58 then updates the head of the selected queue with the next packet pointer by traversing the selected queue link list), and 


Although Arumilli disclose adding a pointer to said packet in a pointer list corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted

Arumilli however does not disclose “along with a metadata code”;

Frattura however disclose adding a pointer to said packet in a pointer list  (see Fig, 1, Fig.2, Fig.7, col.8 lines 1-10, the mapping or association of a port to a logical queue {a pointer} in the network device 10 is based upon the various types and classes of network traffic managed by the network device 10, and col. 9 lines 15-15, the mapping provided by the logical scheduler 22 assists in scheduling network traffic into the physical queues (0-3) 16A-16D, where the association or mapping of the classes of network traffic to the physical queues by the logical scheduler 22 allows a selected physical queue to handle network traffic of a selected service level {a pointer list},see also col.8 lines 26-32, Fig.5, showing a table with port identifiers, see Fig.5, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {adding a pointer to said packet in a pointer list } and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13) along with a metadata code (see Fig.5, Fig.14A-B, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {a plurality of identifiers} and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13) corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted (see col.8, lines 45-55, Logical scheduler 22 receive requests via interface 28 for mapping or associating the ports 26A-26D {metadata code}, and the logical scheduler 22 to associate the ports and the logical queues (0-3) based on a service requirement for a class or type of network traffic / the identifier based on a first associated metadata 
	transmitting the packet corresponding to the next pointer to the at least one of the plurality of physical ports (see Fig.5, col.16 lines 22-26, network traffic {a next packet} classified as belonging to one of the logical queues (0-3) are mapped to port 0’s physical queues (0-3), respectively / transmitting on the port identifier).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding a pointer to said packet in a pointer list “along with a metadata code” corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted, as taught by Frattura, in the system of Arumilli, so as to handle both network traffic sensitive to time delay and network traffic sensitive to jitter, such as voice-over IP network traffic and storage-over IP network traffic, respectively, and also facilitate the operation of these applications simultaneously or in a near simultaneous manner, see Frattura, column 1 lines 40-50.

As per claim 2, the combination of Frattura and Arumilli the method of claim 1.

Frattura further disclose wherein each metadata code is stored in a metadata lookup table (see col.8 lines 26-32, Fig.5, showing a table with port identifiers, see Fig.5, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {adding a pointer to said packet in a pointer list } and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13, and see col.8, lines 45-55, Logical scheduler 22 receive requests via interface 28 for mapping or associating the ports 26A-26D {metadata code}, and the logical scheduler 22 to associate the ports and the logical queues (0-3) based on a service requirement for a class or type of network traffic / each metadata code is stored in a metadata lookup table).

As per claim 3, the combination of Frattura and Arumilli the method of claim 11.

Frattura further disclose wherein each metadata code is updated when there is a change in assignment of the at least one of the plurality of physical ports (see Fig.14A-B, col.25 lines 20-25, then the network device 10 realizes a diminished transmission capacity, the network device 10 can evaluate the network traffic affected by the diminished capacity and redirect network traffic from the port affected to the remaining operating ports and physical queues, a change in assignment of the at least one of the plurality of physical ports, from the port affected to one of the remaining operating ports).

As per claim 4, Arumilli disclose A system comprising: a plurality of logical ports (see para. 0014, a grouping of several physical Ethernet links to create one logical Ethernet link, an EtherChannel is created from between two and eight Ethernet ports / a plurality of logical ports) and a plurality of physical ports (see para. 0013, switch 20(1) has a plurality of ports, e.g., eight ports, 22(0)-22(7)), each of the plurality of logical ports combining at least two of the plurality of physical ports (see para. 0014, a port link aggregation technology or port-channel architecture that allows grouping of several physical Ethernet links to create one logical Ethernet link, an EtherChannel is created from between two and eight Ethernet ports); a memory (see Fig.2, memory 56) configured for storing a plurality of packets (see Fig.2, Fig.3. para. 0016, the forwarding circuit 54 directs the incoming packets into queuing subsystem 58 and the forwarding circuit 54 also updates a link list memory in the queuing subsystem 58 to indicate the writing of new packets in memory 56, see also para. 0017, the memory 59 serves as a means for storing a queue link list defining the plurality of queues of packets stored in the memory arrays 56); a pointer to each packet stored in said memory in a one of a plurality of pointer lists (see Fig.2, Fig.3. para. 0016, the forwarding circuit 54 directs the incoming packets into queuing subsystem 58 and the forwarding circuit 54 also updates a link list memory in the queuing subsystem 58 to indicate the writing of new packets in memory 56, see also para. 0017, the memory 59 serves as a means for storing a queue link list defining the plurality of queues of packets stored in the memory arrays 56) along with a table (see Fig.2, Forwarding Circuit 54 with the link list memory 59, see para. 0016, the forwarding circuit 54 implements lookup tables / maintaining a table) corresponding to a list of the plurality of physical ports on which the respective packet is to be transmitted (see Fig.2, Forwarding Circuit 54 with the link list memory 59, see  the forwarding circuit 54 implements lookup tables / a list of the plurality of physical ports, see also Fig.2,  para. 0022, the identifiers {a metadata identifier} supplied from the link list memory 59, see para. 0016, 0023, the forwarding circuit 54 performs a look up in one or more destination tables to determine the EtherChannel Group Identifier (ID), see also 0027, 0028, the number of sub-queues created is equal to the number of physical ports in the EtherChannel group and each created sub-queue is associated with a corresponding physical output port / a physical port); 
a scheduler (see Fig.2, a switch with a scheduler) for selecting a next pointer corresponding to a next packet at a head (see Fig.2, para. 0035, the priority arbiter 80 then checks the software configuration parameters (which are tied to the classes of services served by the device) to determine which is the next COS queue to be serviced / selecting a next pointer at a head. A higher priority COS will be serviced more often than a lower priority COS) of the pointer list, said scheduler configured to identify the updated list of the plurality of physical ports associated with the table of the next packet (see para. 0035, the packet pointer information for the packet at the head of the selected queue is sent, via the appropriate one of the adders 78(0)-78(7), to the read logic 62 that reads the packet from the packet memory 56 and sends it out via the output circuit 64. The queuing subsystem 58 then updates the head of the selected queue with the next packet pointer by traversing the selected queue link list) for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the table (see para, 0022, 0031, Fig.2, the read logic circuit 62 is configured to read packets from the memory 56 to be transmitted from the switch via the output 64, and the order that the read logic circuit 62 follows to read packets from the memory 56 is based on the identifiers {the port identifier} supplied from the link list memory 59).

Although Arumilli disclose adding a pointer to said packet in a pointer list corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted

Arumilli however does not disclose “along with a metadata code”;

Frattura however disclose adding a pointer to said packet in a pointer list  (see Fig, 1, Fig.2, Fig.7, col.8 lines 1-10, the mapping or association of a port to a logical queue {a pointer} in the network device 10 is based upon the various types and classes of network traffic managed by the network device 10, and col. 9 lines 15-15, the mapping provided by the logical scheduler 22 assists in scheduling network traffic into the physical queues (0-3) 16A-16D, where the association or mapping of the classes of network traffic to the physical queues by the logical scheduler 22 allows a selected physical queue to handle network traffic of a selected service level {a pointer list},see also col.8 lines 26-32, Fig.5, showing a table with port identifiers, see Fig.5, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {adding a pointer to said packet in a pointer list } and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13) along with a metadata code (see Fig.5, Fig.14A-B, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {a plurality of identifiers} and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13) corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted (see col.8, lines 45-55, Logical scheduler 22 receive requests via interface 28 for mapping or associating the ports 26A-26D {metadata code}, and the logical scheduler 22 to associate the ports and the logical queues (0-3) based on a service requirement for a class or type of network traffic / the identifier based on a first associated metadata identifier, also the logical scheduler 22 create a data structure to hold the mapping between logical queues and the ports, see also col.8 lines 26-32, Fig.5, showing a table with port identifiers);
	a scheduler (see Fig.1, Logical scheduler 22) said scheduler configured to identify the updated list of the plurality of physical ports associated with the metadata code (see Fig.5, clo.15 lines 66-67, col.16 lines 1-13, the appropriate physical queue for a selected unit of network traffic is identified by the forwarding mechanism 18 according to the logical queue to physical mapping provided by the logical scheduler 22 and the class or classification of the unit of network traffic provided by the classification mechanism 20 / the plurality of physical ports associated with the metadata code) of the next packet for transmitting the next packet corresponding to the next pointer in the memory on each physical port identified by the metadata code (see Fig.5, col.16 lines 22-26, network traffic {a next packet} classified as 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding a pointer to said packet in a pointer list “along with a metadata code” corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted, as taught by Frattura, in the system of Arumilli, so as to handle both network traffic sensitive to time delay and network traffic sensitive to jitter, such as voice-over IP network traffic and storage-over IP network traffic, respectively, and also facilitate the operation of these applications simultaneously or in a near simultaneous manner, see Frattura, column 1 lines 40-50.

As per claim 5, the combination of Frattura and Arumilli the system of claim 4.

Frattura further disclose wherein each metadata code is stored in a metadata lookup table (see col.8 lines 26-32, Fig.5, showing a table with port identifiers, see Fig.5, clo.7 lines 58-66, a logical scheduler 22 creates a data structure to hold the mapping between logical queues and the ports {adding a pointer to said packet in a pointer list } and one suitable data structure is a Look-Up Table (LUT) held by the storage device 13, and see col.8, lines 45-55, Logical scheduler 22 receive requests via interface 28 for mapping or associating the ports 26A-26D {metadata code}, and the logical scheduler 22 to associate the ports and the logical queues (0-3) based on a service requirement for a class or type of network traffic / each metadata code is stored in a metadata lookup table).

As per claim 6, the combination of Frattura and Arumilli the system of claim 4.

Frattura further disclose wherein each metadata code is updated when there is a change in assignment of at least one of plurality of physical ports on the corresponding list of the plurality of physical ports (see Fig.14A-B, col.25 lines 20-25, then the network device 10 realizes a diminished transmission capacity, the network device 10 can evaluate the network traffic affected by the diminished capacity and redirect 

As per claim 7, the combination of Frattura and Arumilli the system of claim 4.

Frattura further disclose wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the corresponding list of the plurality of physical ports (col.26 lines 6-9, when a port fails the network device redirects the network traffic to working port {updated when there is a failure}, see also col.26 lines 40-63).

As per claim 8, the combination of Frattura and Arumilli the method of claim 1.

Frattura further disclose wherein each metadata code is updated when there is a failure of at least one of the plurality of physical ports on the list of at least one of the plurality of physical ports (col.26 lines 6-9, when a port fails the network device redirects the network traffic to working port {updated when there is a failure}, see also col.26 lines 40-63).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsirkin (US Pub. No.: 2018/0225141) – see Fig.4, para. 0039, “FIG. 4 is a diagram showing an illustrative network device having multiple queues. According to the present example, a network device 402 available for transmitting a packet may have multiple queues. The network device 402 may be a physical network device or a virtual network device and may correspond to any of the network devices 304, 308 of FIG. 3. Some network devices utilize multiple queues for transmitting packets. In one example, a network device may have many physical ports, each port being associated with a different queue. A packet being transmitted to a particular 
Bitar (US Pub. No.:2009/0141622) – see Fig.2, para. 0021-0022, “Input ports 210 may be the point of attachment for a physical link (e.g., link 120) (not shown) and may be the point of entry for incoming datagrams. Ingress packet processing block 220 may store forwarding tables and may perform forwarding table lookup to determine to which egress packet processing and/or output port that a datagram may be forwarded. Switching mechanism 220 may interconnect ingress packet processing block 220 and egress packet processing block 240, as well as associated input ports 210 and output ports 250. Egress packet processing block 240 may store datagrams and may schedule datagrams for service on an output link (e.g., link 120) (not shown). Output ports 250 may be the point of attachment for a physical link (e.g., link 120) (not shown) and may be the point of exit for datagrams. Control unit 260 may run routing protocols and Ethernet control protocols, build forwarding tables and download them to ingress packet processing block 220 and/or egress packet processing block 240, etc.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469